Exhibit 10.1

 

SEVERANCE AGREEMENT

 

This SEVERANCE AGREEMENT dated February 8, 2013 (the “Agreement”) is by and
between TRANZYME, INC., a Delaware corporation (the “Company”), and DAVID MOORE,
an individual residing in Cary, North Carolina (the “Executive”).

 

WHEREAS, the Company and the Executive entered into a Change in Control
Agreement effective as of November 2, 2011 (the “CIC Agreement”);

 

WHEREAS, terms with initial capitalization that are not otherwise defined in
this Agreement have the meanings set forth in the CIC Agreement; and

 

WHEREAS, the parties desire to supplement the CIC Agreement by providing for
certain severance benefits, as set forth herein, in the event of the Executive’s
involuntary termination of employment not in connection with a Change of
Control.

 

NOW, THEREFORE, the Company and the Executive, each intending to be legally
bound hereby, do mutually covenant and agree as follows:

 

1.                                      Eligibility for Severance Benefits
Pursuant to this Agreement.  The Executive shall be eligible for Severance
Benefits under this Agreement if the Executive’s employment is terminated by the
Company without Cause (other than by reason of his death or disability), and
such termination is not in immediate anticipation of, concurrent with or within
twelve months following a Change of Control.  For the avoidance of doubt, in no
event shall severance pay or benefits be payable to Executive under both this
Agreement and the CIC Agreement or any other contract, plan or program.

 

2.                                      Severance Benefits.  Upon the
termination of the Executive’s employment under the circumstances set forth in
Paragraph 2 of this Agreement and provided that the Executive timely enters
into, does not revoke and complies with a separation agreement in a form
provided by the Company that shall include a general release against the Company
and related persons and entities, a non-disparagement provision and a
reaffirmation of any Restrictive Covenant Agreements (as defined below), the
following shall occur:

 

(a)                                 the Company shall pay to the Executive
severance in the form of salary continuation (“Salary Continuation”) for the six
(6) month period immediately following the date of termination (the “Salary
Continuation Period”), such Salary Continuation to commence within 60 days of
the date of termination, provided, however, that if the 60-day period begins in
one calendar year and ends in a second calendar year, the Salary Continuation
shall commence in the second calendar year.  Each Salary Continuation payment is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2) and the initial installment shall include a catch-up
payment to cover amounts retroactive to the day immediately following the date
of termination.  The above notwithstanding, if the Executive receives or is
entitled to receive compensation in connection with any employment or consulting
relationship with any other person or entity during the Salary Continuation
Period (“Outside Compensation”), the Salary Continuation shall be reduced on a
dollar for dollar basis by the Outside Compensation.

 

--------------------------------------------------------------------------------


 

The Executive agrees to report promptly any Outside Compensation to the Company
and reimburse promptly the Company in the event of an overpayment of Salary
Continuation; and

 

(b)                                 if the Executive was participating in the
Company’s group health plan immediately prior to the date of termination and
elects health continuation under 29 U.S.C. §1161 et seq. (commonly known as
“COBRA”), then the Company shall pay to the Executive a monthly cash payment
until the earlier of (i) the date that is the end of the Salary Continuation
Period, or (ii) the date the Executive obtains new employment or otherwise
becomes ineligible for COBRA (in any event the “Benefits Continuation Period”),
in an amount equal to the monthly employer contribution that the Company would
have made to provide health insurance to the Executive if the Executive had
remained employed by the Company through the end of the Benefit Continuation
Period.

 

3.                                      Section 409A.

 

(a)                                 Anything in this Agreement to the contrary
notwithstanding, if at the time of the Executive’s “separation from service”
within the meaning of Section 409A of the Code, the Company determines that the
Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that the Executive becomes entitled to under this Agreement on account of the
Executive’s separation from service would be considered deferred compensation
subject to the 20 percent additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (A) six months and one day after the Executive’s
separation from service, or (B) the Executive’s death.

 

(b)                                 The parties intend that this Agreement will
be administered in accordance with Section 409A of the Code.  To the extent that
any provision of this Agreement is ambiguous as to its compliance with
Section 409A of the Code, the provision shall be read in such a manner so that
all payments hereunder comply with Section 409A of the Code.  The parties agree
that this Agreement may be amended, as reasonably requested by either party, and
as may be necessary to fully comply with Section 409A of the Code and all
related rules and regulations in order to preserve the payments and benefits
provided hereunder without additional cost to either party.

 

(c)                                  All in-kind benefits provided and expenses
eligible for reimbursement under this Agreement shall be provided by the Company
or incurred by the Executive during the time periods set forth in this
Agreement.  All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred.  The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year. 
Such right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

 

(d)                                 To the extent that any payment or benefit
described in this Agreement constitutes “non-qualified deferred compensation”
under Section 409A of the Code, and to the

 

--------------------------------------------------------------------------------


 

extent that such payment or benefit is payable upon the Executive’s termination
of employment, then such payments or benefits shall be payable only upon the
Executive’s “separation from service.”  The determination of whether and when a
separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h).

 

(e)                                  The Company makes no representation or
warranty and shall have no liability to the Executive or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Section 409A of the Code but do not satisfy an exemption from, or the
conditions of, such Section.

 

4.                                      Withholding.  All payments made by the
Company to the Executive under this Agreement shall be net of any tax or other
amounts required to be withheld by the Company under applicable law.

 

5.                                      Consent to Jurisdiction.  To the extent
that any court action is permitted consistent with or to enforce this Agreement,
including any Restrictive Covenant Agreement (as defined below), the parties
hereby consent to the jurisdiction of the federal and state courts of Wake
County, North Carolina.  Accordingly, with respect to any such court action, the
Executive (a) submits to the personal jurisdiction of such courts; (b) consents
to service of process; and (c) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.

 

6.                                      Integration.  This Agreement constitutes
the entire agreement between the parties with respect to the subject matter
hereof and supersedes in all respects all prior agreements between the parties
concerning such subject matter, including, without limitation, any offer letter
or employment agreement; provided, this Agreement shall not affect the
Executive’s obligations under any agreement that the Executive executed with
respect to noncompetition, nonsolicitation and/or assignment of inventions
(“Restrictive Covenant Agreements”), the terms of which are in full force and
effect and incorporated by reference herein; provided further, this Agreement
shall not affect the Executive’s rights and obligations under the CIC Agreement
or under the Company’s stock plan or any stock option agreement(s) applicable to
equity grants made to the Executive (collectively the “Equity Documents”), all
of which shall remain in full force and effect.

 

7.                                      Enforceability.  If any portion or
provision of this Agreement (including, without limitation, any portion or
provision of any Section of this Agreement) shall to any extent be declared
illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

 

8.                                      Waiver.  No waiver of any provision
hereof shall be effective unless made in writing and signed by the waiving
party.  The failure of any party to require the performance of any term or
obligation of this Agreement, or the waiver by any party of any breach of this

 

--------------------------------------------------------------------------------


 

Agreement, shall not prevent any subsequent enforcement of such term or
obligation or be deemed a waiver of any subsequent breach.

 

9.                                      Notices.  Any notices, requests, demands
and other communications provided for by this Agreement shall be sufficient if
in writing and delivered in person or sent by a nationally recognized overnight
currier service of by registered or certified mail, postage prepaid, return
receipt requested, to the Executive at the last address the Executive has filed
in writing with the Company, or to the Company at its main office, attention of
the Board of Directors.

 

10.                               Amendment.  This Agreement may be amended or
modified only by a written instrument signed by the Executive and by a duly
authorized representative of the Company.

 

11.                               Governing Law.  This is a North Carolina
contract and shall be construed under and be governed in all respects by the
laws of the State of North Carolina, without giving effect to the conflict of
laws principles of such State.  With respect to any disputes concerning federal
law, such disputes shall be determined in accordance with the law as it would be
interpreted and applied by the United States Court of Appeals for the Fourth
Circuit.

 

12.                               Successor to Company.  This Agreement shall be
binding on any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company.  For the avoidance of doubt and notwithstanding anything
in this Agreement to the contrary, the Executive shall not be entitled to any
benefits under this Agreement solely as a result of the ending of the
Executive’s employment with the Company in connection with a transaction if
Executive becomes an employee of any such direct or indirect successor.

 

13.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be taken to be an original; but such counterparts shall together
constitute one and the same document.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

TRANZYME, INC.

 

 

 

By:

/s/ Vipin K. Garg, Ph.D.

 

Name:

Vipin K. Garg, Ph.D.

 

Title:

President & CEO

 

 

 

 

 

/s/ David Moore

 

David Moore

 

--------------------------------------------------------------------------------